department of the treasury internal_revenue_service washington d c date aug lu l s a oe ot contact person identification_number telephone number t eo b2 employer_identification_number legend m n dear sir or madam this letter responds to your attorney’s letter dated date and previous correspondence requesting rulings pertaining to the tax treatment of income you receive from various timber-cutting contracts you have been recognized as exempt under sec_501 of the internal_revenue_code as an organization described in sec_501 and you have been classified as other than a private_foundation under sec_509 and sec_170 you and m a for profit corporation have established n a limited_liability corporation you and m are the only members of n you own a membership interest in n and m has a i interest m is the manager of n and is responsible for managing the land and entering into contracts with other companies to harvest the timber n has elected to be treated as a partnership n which is referred to as the seller in the timber-cutting contracts acquires and holds the timber harvesting company which is referred to as the purchaser in the contracts will timberland pay only for the timber it actually severs and removes the representative copy of a timber-cutting contract you submitted provides that njo timber shall be cut except that marked or otherwise designated by the seller or his agent the income you earn is based on the amount of timber that is cut such contracts are generally referred to in the industry as pay-as-cut contracts you have represented that many of the cutting contracts will involve timber that has been held by n for more than one year prior to the date on which the timber is cut these contracts will be referred to in this letter as qualifying sec_631 contracts other contracts will involve timber that has been held for one year or less these contracts will be referred to in this letter as first-year transactions in alt respects the contracts for the cutting of timber are the same other than the holding_period the llc agreement provides that the manager has been granted certain rights and responsibilities to run the business sec_4 of the llc agreement provides that the manager shall have full exclusive and complete discretion power and authority to manage control administer and operate the business as limited by sec_4 sec_3_6 of the agreement which pertains to the treatment of income and losses indicates that allocations to members are made on a pro_rata basis re sec_5 provides for the removal of the manager by majority vote of the members you have made the following representations the parties with which n contracts for harvesting the timber are not controlled by you and therefore the provisions of sec_512 of the code are not applicable none of the property or timber should be considered debt-financed_property within the meaning of sec_514 of the code n has a retained economic_interest in the timber that is subject_to the various timber cutting contracts and the contracts under which the timber cutting will occur are pay as cut contracts you have requested the following rulings the gains or losses that n realizes from timber dispositions that qualify under sec_631 of the code will be excluded from your unrelated_business_taxable_income pursuant to sec_512 and the income that n realizes from first-year transactions pursuant to cutting contracts under which n retains an economic_interest in the timber will be either rent from real_property under sec_512 of the code or royalties under sec_512 and will be excluded from your unrelated_business_taxable_income sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for educational_purposes sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and computed with the modifications listed in sec_512 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the functions constituting the basis for its exemption sec_512 of the code excludes from the computation of unreiated business taxable_income all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code excludes from the computation of unrelated_business_taxable_income rent from real_property and certain incidental personal_property sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than - a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_for_sale to customers in the ordinary course of the trade or re aa business sec_512 also states that it will not apply with respect to the cutting of timber which is considered on the application of sec_631 as a sale_or_exchange of such timber sec_1_512_b_-1 of the income_tax regulations provides that the exclusion of gains shail not apply with respect to the cutting of timber which is considered upon the application of sec_631 a of the code as a sale_or_exchange of such timber sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shail subject_to the exceptions additions and limitations contained in subsection b include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_631 of the code in general allows a taxpayer who owns timber to elect to treat the cutting of such timber as a sale of the timber cut during the year provided that the timber was owned for a period of more than one year under this election gain_or_loss is recognized as the difference between the fair_market_value of the timber as of the first day of the tax_year and its adjusted_basis for depletion sec_631 of the code provides that in the case of the disposal of timber held by the owner for more than one year under a contract by which the owner retains an economic_interest in the timber the difference between the amount_realized from the disposal of such timber and the adjusted depletion basis thereof shall be considered as though it were a gain_or_loss as the case may be on the sale of the timber in determining the gross_income the adjusted_gross_income or the taxable_income of the lessee the deductions allowable with respect to rents and royalties shail be determined without regard to the provisions of sec_631 the date of the disposal of the timber shall be deemed to be the date the timber is cut but if payment is made by the owner under the contract before the timber is cut the owner may elect to treat the date of payment as the date of disposal of the timber for purposes of this section the term owner means any person who owns an interest in the timber including a sublessor and a holder of a contract to cut timber sec_1_631-2 of the regulations provides in part that if an owner disposes of timber held for more than one year before such disposal under any form or type of contract whereby the owner retains an economic_interest in the timber the disposal shail be considered to be a sale of the timber sec_1_631-2 provides that in the case of a disposal of timber with a retained economic_interest the provisions of sec_1231 of the code apply and such timber shail be considered property_used_in_the_trade_or_business for the taxable_year in which it is considered to have been sold along with other_property of the taxpayer used_in_the_trade_or_business as defined in sec_1231 b whether or not such timber is property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1_631-2 of the regulations provides in part that where the conditions of sec_1_631-2 are met amounts received or accrued prior to cutting such as advance royalty payments or minimum_royalty payments shall be treated under sec_631 as realized from the sale of timber if the contract of disposal provides that such amounts are to be applied as payment for timber subsequently cut sec_1_631-2 provides however that if the right to cut timber under the contract expires terminates or is abandoned before the timber that has been paid for is cut the taxpayer shall treat payments attributable to the uncut timber as ordinary_income and not received from the sale of timber under sec_631 of the code re revrul_81_178 1981_2_cb_135 describes the term royalty for the purposes of sec_512 of the code to be a royalty a payment must relate to the use of a valuable right payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes on the other hand royalties do not include payments for personal services announcement ilr b provides that a pay-as-cut contract is defined as a contract which calls for payment at a specified rate for each unit of timber cut and the payments made to the owner under such a contract are considered a royalty payment this announcement specifically refers to reporting the income and does not provide a definition of the term royalty the submitted information establishes that m and n are engaged in the sale of harvesting timber rights through n an llc in which you hold a interest as the manager of n m is actively involved in n’s operations and n has elected to be treated as a partnership for federal tax purposes the harvesting is carried on under contract with other organizations doing the actual cutting of timber you do not control the timber harvesting companies and the timber is not debt-financed_property within the meaning of sec_514 of the code in accordance with the look-through_rule of sec_512 amounts derived by you from n would constitute income from an unrelated_trade_or_business unless one of the exceptions contained in sec_512 is applicable as indicated above sec_512 of the code contains a specific exception for income received from the cutting of timber that is considered on the application of sec_631 as a sale_or_exchange of such timber in order to qualify such property must be held for more than one year sec_631 treats certain disposals of timber as sales of the timber that may qualify for capital_gain treatment to be eligibie for this treatment the taxpayer must meet the capital_gains holding_period and must retain an economic_interest in the standing timber an economic_interest in the standing timber is retained if the taxpayer depends on the cutting of the timber for a return on its investment in the timber see sec_1_611-1 of the regulations a pay-as-cut contract generally accomplishes this ie the taxpayer is paid only for the timber that is cut many of the contracts with the timber-cutting companies are considered pay-as-cut contracts revenues from which fall within sec_631 and are excluded from the computation of unrelated_business_taxable_income pursuant to sec_512 therefore any income n realizes from such qualifying sec_631 contracts will be excluded from your unrelated_business_taxable_income pursuant to sec_512 however some of the timber-cutting contracts are described as concerning property that has been held for less than one year the first year transactions the first year transactions do not meet the requirements of sec_631 and sec_512 of the code therefore unless otherwise excluded income derived from the first year transactions would be included in computing your unrelated_business_taxable_income for purposes of sec_512 one of the modifications to the definition of unrelated_business_taxable_income is royalty income under sec_512 for income to be treated as royalty income the payment must relate to the use of a valuable right here the timber rights are recognized as valuable rights for purposes of determining whether the amounts in question should be treated as royalty income see revrul_81_178 supra furthermore n will have little or no involvement in the actual cutting of the timber and the payment to be received will be set at a specified rate for the timber being cut income received under a pay-as-cut contract has ail the characteristics of a royalty payment and the right to harvest trees is at the discretion of the timber harvesting company in addition announcement provides that payments received under a pay- as-cut contract are considered royalty payments although this announcement focuses on reporting requirements and does not directly address the substantive issue it still lends authority to the conclusion that the income received with respect to first year transactions should be considered royalty income accordingly as royalty income the amounts n receives from such first year transactions will be excluded from your unrelated_business_taxable_income pursuant to sec_512 re inasmuch as we have determined that income earned from the sale of timber held for less than one year is royalty income there is no need to consider any of the other grounds you have raised to exclude this income from the definition of unrelated_business_taxable_income accordingly based on the information submitted and the representations you have made we conclude that the gains or losses n realizes from timber dispositions that qualify under sec_631 of the code will be excluded from your unrelated_business_taxable_income pursuant to sec_512 and the income n realizes from first-year transactions pursuant to cutting contracts under which n retains an economic_interest in the timber will be excluded from your unrelated_business_taxable_income pursuant to sec_512 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio te_ge customer service office because this letter could help resoive any questions concerning your federal_income_tax status it should be kept in your permanent records except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code no opinion is expressed and no determination is made regarding the application of sec_631 to the taxpayer's disposals of timber this ruling is predicated on the taxpayer's representations that the proposed transactions involving timber lands held for more than one year will constitute disposals of timber with a retained economic_interest within the meaning of sec_631 of the code in addition no opinion is expressed as to the character of any gain or income derived from the taxpayer's disposals of timber this ruling is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_61 k of the cade if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office pincite- a toll free number sincerely yours tevnete mn aovtenes terrell m berkovsky manager exempt_organizations technical group
